DETAILED ACTION
Response to Remarks
The Terminal Disclaimer filed on 2/1/2021 has been entered.  
Claims 1-18 remain pending in the application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
Regarding claim 1, the prior art of record, in combination with other limitations of the claim(s) is silent on “the rigid lid having… a rigid lid wall upstanding vertically from the cover that is configured to extend along an inner surface of one of the sidewall portions of the food product-receiving compartment; locating an outer surface of the one sidewall portion of the food product-receiving compartment proximate a rail; moving an anvil into contact with an inner surface of the rigid lid wall; moving the anvil at least partially into a channel of the rail to form a lug in the rigid lid wall”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731